 Case: 4:20-cr-00081-RLW-PLC Doc. #: 2 Filed: 02/06/20 Page: 1 of 2 PageID #: 5

                                                                                              f~lLEIDJ
                         UNITED STATES DISTRICT COURT                               sUP:,~ssi:oozo
                             EASTERN DISTRICT OF MISSOURI
                                                                                        U.S. DISTRICT COURT
                                   EASTERN DIVISION                                   EASTERN DISTRICT OF MO
                                                                                              ST.LOUIS
 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,                     )
                                                       )       No.
 vs.                                                   )
                                                       )
                                                       )
                                                                 4:20CR00081 RLW/PLC
 JOSE GONZALEZ,·                                       )
                                                       )
                        Defendant.                     )

                                           INDICTMENT

                                              COUNT ONE

       The Grand Jury charges that:

       On or about November 14, 2017, within Jefferson County, in the Eastern District of Missouri,
                                                                                \



                                        JOSE GONZALEZ,

 the defendant herein, did knowingly and intentionally possess with the intent to distribute a mixture

, or substance containing a detectable amount of methamphetamine, a Schedule II controlled

 substance, in excess of 500 grams.

       In violation of Title 21, United States Code, Section 841 (a)(l ), and punishable under Title

 21, United States Code, Section 84l(b)(l)(A)(viii).

                                              COUNT TWO

       The Grand Jury further charges that:
                                                                                          '
       On or about December 16, 2017, within Jefferson County, in the Eastern District of Missouri,

                                        JOSE GONZALEZ,

 the defendant herein, did knowingly and intentionally possess with the intent to distribute a mixture

 or substance containing a detectable amount of methamphetamine, a Schedule II controlled
Case: 4:20-cr-00081-RLW-PLC Doc. #: 2 Filed: 02/06/20 Page: 2 of 2 PageID #: 6



substance, in excess of 50 grams.

     In violation of Title 21, United States Code, Section 84l(a)(l), and punishable under Title

21, United States Code, Section 841(b)(l)(B)(viii).

                                                          A TRUE BILL


                                                          FOREPERSON
JEFFREY B. JENSEN
United States Attorney


CASSANDRA J. WIEMKEN, #91586(KY)
Assistant United States Attorney
